Citation Nr: 0416334	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for benefits pursuant to the provisions of 
Chapter 35, Title 38 United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to July 1969.  
He died in February 2000, and the appellant is his widow.  
She testified at a video-conference before the undersigned 
Veterans Law Judge in January 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

Approximately three months following his separation from 
service, the veteran was diagnosed as having a chronic 
anxiety reaction.  See VA examination report dated October 
21, 1969.  He was awarded a Purple Heart medal.  The veteran 
died in 



February 2000 as a result of a self-inflicted gunshot wound 
to the head.  Private psychological assessments were done in 
May 1999 and in January 2000, one month before his death.  

The appellant claims that the veteran was suffering from a 
psychiatric disorder, including post traumatic stress 
disorder (PTSD), as a result of his military service, which 
was the cause of his suicide.  In November 2000, Charles Wood 
M.D. stated that the veteran had been under his care for many 
years and that his suicide, alcohol and pain medication use, 
and anxiety resulted from the stress involved in the Vietnam 
war.  

What has not been obtained for the record are the veteran's 
National Guard records.  Review of the claims folder reveals 
that he was a member of the National Guard for 20 years after 
his separation from service.  A VA medical opinion as to the 
veteran's post-service psychiatric disorder and its 
relationship, if any, to his active military service, is also 
warranted.  See 38 C.F.R. § 3.159(c)(4).   This should be 
accomplished on remand.

Adjudication of the claim for eligibility for benefits 
pursuant to the provisions of Chapter 35, Title 38 United 
States Code, is deferred pending the development of the claim 
for service connection for the cause of the veteran's death.

Accordingly, this case is REMANDED for the following action:

1.  Make arrangements to obtain the veteran's 
complete service medical records, to include 
all periods of National Guard duty and all 
entrance and separation physicals and 
clinical records.  




2.  Once the foregoing has been 
completed, the claims file should be 
referred to a VA psychiatrist for review.  
The psychiatrist is requested to review 
the veteran's claims file and all medical 
records contained therein, including the 
service medical records, the diagnosis of 
anxiety in October 1969, the post-service 
private medical records, and the opinion 
from Charles Wood, M.D.  

The psychiatrist is then requested to 
provide an opinion as to the following:  
(1) whether it is at least as likely as 
not (50 percent or greater) that the 
veteran suffered from a psychiatric 
disorder during his lifetime, and if so, 
(2) whether it is at least as likely as 
not that it had its onset during active 
service or is related to any in-service 
disease or injury.  

If, and only if, the psychiatrist 
determines that the veteran had a 
psychiatric disorder related to his 
active service, he or she should state 
whether it is at least as likely as not 
that this disability caused or 
contributed to the veteran's death, 
including his suicide.  

If the psychiatrist is only able to theorize 
or speculate on a given matter, he or she 
should so state.

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

3.  Thereafter, review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full.  
Specific attention is directed to the 
doctor's report.  Ensure that the report is 
complete and in full compliance with the 
above directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinions requested, it must be 
returned to the doctor for correction.  
38 C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the appellant, furnish her and her 
representative, if any, a supplemental 
statement of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



